Citation Nr: 0831581	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a 
right shoulder injury.

(The issues of entitlement to service connection for lung 
cancer, to include as due to asbestos exposure or herbicide 
exposure; and for actinic keratosis, to include as due to 
herbicide exposure, will be addressed in a separate and 
forthcoming decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1973.  He is a recipient of the Vietnam Service 
Medal and the Vietnam Campaign Medal, and his service 
personnel records corroborate that his receipt of the latter 
medal resulted from his participation in minesweeping 
operations in the Gulf of Tonkin as a part of Task Force 
"Seven Eight" in "Operation Endsweep" from February to 
July of 1973 while attached to the U.S.S. Ogden.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The veteran underwent a Travel Board hearing in May 2008, at 
which time he submitted additional evidence without a signed 
waiver of RO review.  See 38 C.F.R. § 20.1304(c).  Later in 
the same month, however, the RO considered this evidence and 
furnished the veteran with a Supplemental Statement of the 
Case, thus resolving any due process concerns about the new 
evidence.  

In 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006) that reversed a decision of the Board 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagreed with the 
Court's decision in Haas and appealed it to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In the interim, to avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that might ultimately be 
overturned on appeal, on September 21, 2006 the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based 
upon herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam. 

The Board notes that in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), the Federal Circuit reversed and remanded the 
Court's 2006 Haas decision.  The Haas stay remains in effect, 
however.  

In the present case, as indicated in a May 2007 RO 
developmental worksheet, the Haas stay impacts the issue of 
entitlement to service connection for lung cancer, to include 
as due to asbestos exposure or herbicide exposure.  The Board 
also notes that, during his May 2008 Travel Board hearing, 
the veteran specifically linked his claimed actinic keratosis 
to Agent Orange exposure as well.  These issues will be 
addressed in a separate and forthcoming decision once the 
Haas stay is lifted.

All remaining issues on appeal, except for the claim of 
service connection for PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD diagnosis is not predicated on a 
corroborated in-service stressor, and he has not been shown 
to have participated in combat with the enemy during service.



CONCLUSION OF LAW

PTSD was not incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  In the case at 
hand, this requirement has been satisfied, as treatment 
records from the Kaiser Foundation Health Plan dated from May 
2006 onwards indicate this diagnosis.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal; however, there 
is no indication of receipt of such combat-related citations 
as the Purple Heart Medal or the Combat Infantryman Badge.  
Additionally, the veteran's service medical records indicate 
no combat-related injuries.  The Board is aware that he was 
treated in December 1972 for an impression of situational 
maladjustment following complaints about noise, close 
quarters on the U.S.S. Ogden, and his working conditions, but 
the service medical records contain no references to combat.  
The Board also notes that the veteran was treated in January 
1973 after jumping overboard from his ship, something he 
stated that he had done on purpose and would do as many times 
as necessary to get off the ship.

In the absence of evidence of participation in combat with 
the enemy, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In this regard, the Board observes 
that, in October 2004, the veteran provided an extensive lay 
statement in conjunction with his claim, in which he 
described the chronology of his service.  He stressed that he 
was "despondent" while serving at sea and reported an 
attempt at suicide by jumping off his ship.  Also, he 
described loading barrels of Agent Orange and other chemicals 
and doing "corps (dead bodies) watch."  He noted that he 
was shot down behind enemy lines and was thought to be dead.  
Another factor described by the veteran was his feeling of 
extreme claustrophobia from being padlocked in the engine 
room of the ship.  Additionally, he described a de-mining 
operation in the Hanoi harbor, at which time there was a 
problem with the ship's boilers.  He described dumping all 
fuel directly into the boiler and lighting up six burners at 
one time, which ran the risk of blowing up the entire ship.  
He reported being scared to death that "we were a flat 
bottomed ship, under full steam, in mine infested waters."  
Finally, he noted that he was unable to watch news about Iraq 
and Afghanistan without "having memories of those horrible 
days in Vietnam come rushing to the surface."  He did not 
provide specific dates in this statement, however.

In conjunction with a November 2004 notification letter, the 
veteran was provided with a PTSD questionnaire.  To date, he 
has not responded to this request for information, however.  
He did furnish lay statements from two family members in 
January 2005, along with an additional lay statement in which 
he stressed his asbestos and Agent Orange exposure in service 
but provided no specific information as to PTSD stressors.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty 
to assist a claimant is not always a "one-way street," and 
a claimant seeking help cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining putative evidence).

A Kaiser Foundation Health Plan psychiatric examination 
report from May 2006 indicates that the veteran had multiple 
nightly nightmares and was hesitant to admit PTSD, as "he 
never was involved in open combat."  In spite of that, the 
examiner noted that the veteran's story clearly indicated 
that his life had been "in danger daily" and that he was 
helpless to change that fact.  No specific details as to that 
"danger" were provided, however.

Subsequently, the RO received the narrative history for the 
U.S.S. Ogden for 1973.  This history corroborates the ship's 
role as a support ship for mine-clearance helicopters.  While 
the history indicates a crash of one helicopter in July 1973, 
no names of the four-man crew involved were provided.  

During his May 2008 Travel Board hearing, the veteran again 
reported his suicide attempt of jumping overboard and a 
"hazing incident" involving being locked in the ship's 
engine room.  He described being locked in solitary 
confinement pending non-judicial punishment.  Much of the 
testimony from the veteran and his wife, however, was focused 
on post-service symptoms and treatment.

In reviewing the above lay evidence, the Board must emphasize 
that the veteran has not provided the type of specificity of 
stressor information, in terms of dates, locations, and 
individuals involved, that would warrant further service 
department inquiry for corroboration purposes.  The records 
of the U.S.S. Ogden similarly do not suggest either the 
veteran's involvement in a specific incident (i.e., a 
helicopter crash) or the type of environment of rocket or 
other attacks addressed in Pentecost.  The Board thus 
concludes that there is no corroborated stressor upon which 
the PTSD diagnosis is predicated.

Given the absence of evidence of a corroborated in-service 
stressor, or of participation in combat with the enemy, the 
Board finds that a VA examination addressing the veteran's 
claimed PTSD is not "necessary" pursuant to 38 U.S.C.A. 
§ 5103A(d) in this case.  Rather, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(c)(4).  

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
current diagnosis of PTSD is based upon a corroborated 
stressor from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for PTSD in a November 2004 
letter.   In this letter, he was also furnished with a PTSD 
questionnaire.   In March 2006, the veteran was notified that 
a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran has submitted mental health records from 
the Kaiser Foundation Health Plan.  During his May 2008 
Travel Board hearing, he described a private psychiatric 
hospitalization in 1991 or 1992 and provided a signed release 
form for Providence Mental Health in Portland, Oregon for the 
period from 1991 to 2008.  Following an RO inquiry in June 
2008, this facility indicated that the veteran was not at the 
facility during the specified period.  Further efforts to 
obtain such records would accordingly be futile.

As described in further detail above, the Board has 
determined that a VA psychiatric examination is not 
"necessary" in this case, in view of 38 U.S.C.A. 
§ 5103A(d).

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In this case, the veteran has asserted that his claimed 
bilateral hearing loss and tinnitus were incurred as due to 
acoustic trauma in service.  While the question of the 
etiology of these disorders was addressed in an April 2005 VA 
audiological examination, the examiner specified in the 
report that the veteran's claims file had not been requested 
and that medical records were not available.  The examiner 
noted that the examination request (VA Form 2507) had 
indicated that the veteran had hearing within normal limits 
at separation, but the Board would point out that information 
noted in such a request is by no means an adequate substitute 
for a claims file review.  This report is thus deficient for 
the purposes of an examination, as required under 38 U.S.C.A. 
§ 5103A(d), and a re-examination with medical findings 
predicated on a claims file review is thus "necessary."  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative).

During his May 2008 Travel Board hearing, the veteran 
reported a pre-employment hearing test from the Safeway 
Supermarket Company in 1976.  He also described current 
treatment from a Kaiser Foundation Health Plan doctor for his 
claimed right shoulder disorder.  The veteran has submitted 
several recent medical records from the Kaiser Foundation 
Health Plan in conjunction with this appeal, but those 
records exclusively concern his claimed PTSD and lung 
disorder.  Given this testimony, efforts to obtain 
corresponding medical records are required under 38 C.F.R. 
§ 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  After securing signed release forms, 
with full address information, all 
records of medical treatment from the 
Kaiser Foundation Health Plan and hearing 
tests from the Safeway Supermarket 
Company which are not currently 
associated with the veteran's claims file 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the veteran should be afforded 
a VA audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorders.  The examiner is also 
requested to offer opinions as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
bilateral hearing loss and tinnitus are 
etiologically related to the veteran's 
period of active service, and the 
specifically reported acoustic trauma 
therein.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims for 
service connection for bilateral hearing 
loss, tinnitus, and residuals of a right 
shoulder injury should be readjudicated.  
If the determination of any of these 
claims remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


